Citation Nr: 9922844	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an effective date earlier than August 2, 
1996, for the award of a 10 percent evaluation for chronic 
low back strain.

2. Entitlement to an effective date earlier than August 2, 
1996, for the award of service connection for tinnitus, 
with a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to December 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for tinnitus with an 
evaluation of 10 percent effective from August 2, 1996, and 
granted an increased evaluation of 10 percent for chronic low 
back strain, effective from August 2, 1996.  

In March 1999, the Board remanded the veteran's claim to the 
RO with directions to arrange a hearing before a Member of 
the Board at the Denver RO.  

The Board notes that the veteran filed a timely notice of 
disagreement to the December 1996 decision granting 10 
percent evaluation for service-connected chronic low back 
strain, and continuing a noncompensable evaluation for 
service-connected amputation of the distal tip of the right 
third finger.  The veteran requested increased evaluations 
for both of these service-connected disabilities.  
A statement of the case was issued in January 1998.  However, 
the record does not contain a substantive appeal on the 
issues of an increased evaluation for chronic low back strain 
or amputation of the distal tip of the right third finger.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1998).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302 (1998).  Therefore, 
those issues are not before the Board.  


FINDINGS OF FACT

1. The veteran filed a claim for an increased evaluation for 
service-connected low back strain on August 2, 1996.  

2. There is no medical evidence of record showing that the 
veteran's chronic low back strain increased in the year 
prior to the filing of the veteran's claim on August 2, 
1996.

3. The first post-service mention of record of tinnitus or 
ringing in the ears was on VA examination in November 
1996.  


CONCLUSIONS OF LAW

1. The effective date for the grant of a 10 percent 
evaluation for chronic low back strain is August 2, 1996, 
the date of the receipt of the veteran' s claim for an 
increased evaluation.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

2. The veteran is not entitled to an effective date prior to 
August 2, 1996 for the grant of service connection for 
tinnitus, with a 10 percent evaluation.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for chronic lower back pain in December 
1992.  A VA general medical examination and a VA spinal 
examination were scheduled in March 1993, but the veteran 
failed to report for the examinations.  The record contains a 
notation that the veteran called in February 1993 to state 
that he could not come in at that time.  

By rating decision in June 1993, the RO granted service 
connection for chronic low back strain with a noncompensable 
evaluation, effective from December 10, 1992.  The veteran 
was properly notified of this decision under cover letter 
dated in July 1993.  

In August 1996, the veteran requested that his low back 
condition be re-evaluated.  Following a VA examination in 
November 1996, the RO issued a rating decision in December 
1996, granting an increased evaluation of 10 percent for 
service-connected chronic low back strain, and granting 
service connection for tinnitus with a 10 percent evaluation, 
both effective August 2, 1996.  

In a statement, received in January 1997, the veteran 
reported that he was informed by a service physician that his 
separation physical examination would serve as his 
"disability physical" as well.  The veteran stated that his 
service-connected conditions had existed since his discharge 
from service.  The veteran further stated that he received 
erroneous information from VA, when he requested that 
his March 1993 be rescheduled.  The veteran requested that 
his award of benefits be dated back to his date of discharge 
in December 1992.  

At a hearing before an RO hearing office in June 1997, the 
veteran testified that his tinnitus and back condition had 
existed, at least at the 10 percent level since his discharge 
from service in 1992.  Transcript, pp. 17-18.  The veteran 
stated that he missed the initially scheduled VA appointment 
due to mental stress from personal problems, including 
divorce proceedings.  Transcript, p. 18.  

In a statement, received in February 1998, the veteran 
reported that the reason he did not note tinnitus on his 
initial claim, was that he was under the mistaken impression 
that tinnitus and hearing loss were synonymous and, so did 
not make a claim for tinnitus separately from hearing loss.  
The veteran stated that a physician had recognized the 
ringing in his ears, but the veteran did not realize that 
such was tinnitus.  

In March 1999, the Board remanded the veteran's claim to the 
RO with directions to arrange a hearing before a Member of 
the Board at the Denver RO.  By statement in March 1999, the 
veteran indicated that he did not wish to have any type of 
hearing at that time.  


II. Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1998).  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (1998).

Effective Date for Increased Evaluation for Low Back Strain

The veteran's initial claim for service connection for low 
back strain was granted with a noncompensable evaluation in 
June 1993.  The veteran did not file a timely notice of 
disagreement to this decision.  The veteran filed a claim for 
an increased evaluation in August 1996.  The veteran 
specifically testified that his back condition had not 
increased within the year prior to his claim, but had been at 
least 10 percent compensable since his date of discharge in 
1992.  There is no medical evidence of record, which 
indicates that the veteran's disability had increased in the 
one-year period prior to his filing of the claim for 
increased evaluation.  Under the regulations, therefore, the 
effective date of the increased evaluation of 10 percent for 
service-connected chronic low back strain is the date of 
claim for increase, or August 2, 1996.  

Effective Date for Grant of Service Connection for Tinnitus

The veteran argues that his initial claim for hearing loss 
received in December 1992, was also a claim for tinnitus, as 
he was unaware of a distinction between the two conditions, 
and was not familiar with the definition of tinnitus.  
Although the veteran may not have been familiar with the 
medical definition of tinnitus, he made no claim for the 
common term for the condition - ringing in the ears - in his 
December 1992 claim.  The Board further notes that the August 
1996 claim contains no mention of ringing in the ears or 
tinnitus.  The first post-service mention of record of 
tinnitus is on VA examination in November 1996.  Therefore, 
the Board finds that the evidence preponderates against an 
effective date earlier than the date of his claim for 
additional service-connected disabilities, filed on August 2, 
1996.  

Although the veteran may have received erroneous advice from 
the VA or the service department, he is not entitled to an 
earlier effective date based on estoppel.  "Erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994); See also Bone v. Brown, 9 Vet. App. 
446, 448-449 (1996); Johnson v. Brown, 9 Vet. App. 369, 376 
(1996); Walker v. Brown, 8 Vet. App. 356, 359 (1995); Shields 
v. Brown, 8 Vet. App. 346, 351 (1995).  



ORDER

An effective date earlier than August 2, 1996, for the award 
of a 10 percent evaluation for chronic low back strain is 
denied.

An effective date earlier than August 2, 1996, for the award 
of service connection for tinnitus, with a 10 percent 
evaluation, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

